IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-77,659-01


EX PARTE TIMOTHY HEARNE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 1149907-A IN THE 337TH DISTRICT COURT

FROM HARRIS COUNTY



 
	Per curiam. Alcala, J., not participating.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentened to imprisonment for life.  The First Court of Appeals affirmed his conviction.  Hearne
v. State, No. 01-08-00126-CR (Tex. App.--Houston [1st Dist.] 2009, pet. ref'd).
	Applicant contends, among other things, that trial counsel rendered ineffective assistance
because she failed to object that the trial judge improperly commented on the weight of the evidence
when he said, "That's what the defendant said."  The trial court made findings of fact and
conclusions of law and recommended that we deny this claim.  We believe that the trial court should
further determine, assuming counsel's conduct was deficient, whether, given the evidence presented
at trial, there is a reasonable probability that the result would have been different had counsel
properly objected. (1) Strickland v. Washington, 466 U.S. 668, 694 (1984). 
	This application will be held in abeyance until the trial court has resolved the issues.  The
issues shall be resolved within 90 days of this order.  Any extensions of time shall be obtained from
this Court.
Filed: June 26, 2013
Do not publish
1. We recognize that the trial court concluded that Applicant had not demonstrated that
there is a reasonable probability that the result would have been different. We are not persuaded,
however, that this conclusion is entirely supported by the record.